Citation Nr: 0204025	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  97-26 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
August 1966.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  In April 1998 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  


REMAND

In April 1998, the Board remanded the veteran's claim for an 
increased rating for right sub-total craniotomy with brain 
tumor removal.  The remand noted that the veteran had not 
been issued a statement of the case for his claim for TDIU.  
The Board also directed the RO to develop and adjudicate a 
claim for entitlement to service connection for certain left 
leg disabilities with consideration of whether they were 
aggravated by his service-connected disability in accordance 
with the United States Court of Claims for Veterans Appeals 
decision in Allen v. Brown, 7 Vet. App. 439 (1995).  

An August 2000 rating decision proposed to severe the 
veteran's service connection for the right subtotal 
craniotomy with brain tumor removal and denied service 
connection for loss of skull secondary to the right subtotal 
craniotomy.  That same month he was issued a statement of the 
case for his TDIU claim.  He perfected his appeal for the 
TDIU claim in October 2000.

Thereafter, an October 2001 rating decision severed service 
connection for the right subtotal craniotomy and granted 
service connection for diabetes mellitus, assigned a 20 
percent rating.  He was notified of the decision in January 
2002.  There is no evidence that the RO adjudicated a claim 
for service connection for left leg disabilities secondary to 
the service-connected residuals of a gunshot wound.  

Initially, the Board notes that the TDIU issue is 
inextricably intertwined with the issue of entitlement to 
service connection for left leg disabilities secondary to the 
service-connected residuals of a gunshot wound.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
service connection issue must be resolved prior to further 
appellate action on this issue.

Moreover, VA regulation requires the RO to issue a 
supplemental statement of the case to the appellant and his 
representative when additional pertinent evidence is received 
after a statement of the case or the most recent supplemental 
statement of the case has been issued.  38 C.F.R. § 19.31 
(2001).  In this case, the RO issued a statement of the case 
in August 2000.  Thereafter, service connection was severed 
for one disability and granted for another.  These actions 
are clearly pertinent to the veteran's claim for TDIU.  The 
veteran should be provided a supplemental statement of the 
case (SSOC) for his TDIU claim that considered this evidence.  
Moreover, the Board notes that the veteran or his 
representative may yet appeal either or both of the 
determinations made in the October 2001 decision within one-
year of his notice of that decision.  

In light of the foregoing circumstances, the veteran's claim 
for TDIU is REMANDED to the RO for the following actions:

1.  The RO should undertake any 
development deemed necessary and 
readjudicate the claim for secondary 
service connection for left leg 
disabilities, with consideration of 
Allen.  Thereafter, if appropriate, his 
claim for TDIU should be readjudicated.

2.  In any event, the veteran should be 
provided a SSOC containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




